Citation Nr: 0711790	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-27 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disorder manifested 
by shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).   


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran does not currently have a disability manifested by 
shortness of breath.


CONCLUSION OF LAW

A disability manifested by shortness of breath was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2001, January 2003 and March 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The Board 
notes that in March 2006, the RO provided notice with respect 
to the effective-date and the disability rating elements of 
the claim, See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In addition, the letters adequately informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  The veteran's initial duty to assist letter was 
provided before the adjudication of his claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service records and post service treatment records 
have been obtained.  He was afforded a VA examination.  He 
has had a hearing.  Following the hearing, the record was 
held open for thirty days to allow the veteran to submit 
additional evidence, but he did not do so.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The veteran contends that he developed the disability 
manifested by shortness of breath as a result of injuries 
incurred in service when he was run over by a truck.  He 
presented testimony to this effect during a hearing held in 
February 2007.  After reviewing the evidence which is of 
record, however, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
because the most convincing medical evidence reflects that 
the veteran does not currently have a disability manifested 
by shortness of breath.  

In reaching this conclusion, the Board has noted that the 
veteran's service medical records confirm that he sustained 
multiple injuries after being injured by a truck in April 
1981.  He has already established service connection for 
multiple disabilities which are possibly related to that 
incident including costochondritis.  

The treatment record dated in April 1981 does not contain any 
mention of shortness of breath, other than to note that the 
veteran denied having shortness of breath.  Many years later 
in service, in a medical history given by the veteran in 
February 1988, he reported having shortness of breath after 
long runs.  On medical examination, however, his lungs and 
chest were normal.  A chest X-ray was also within normal 
limits.  

On separation from service in April 2000, the veteran 
reported sometimes having shortness of breath when climbing 
steps or walking.  On physical examination, however, his 
lungs and chest were described as normal.  A chest X-ray was 
also described as being normal.  Thus, the service medical 
records do not reflect any objective evidence to substantiate 
the subjective complaints of shortness of breath.  

With regard to post service medical evidence, the Board notes 
that the report of a VA hypertension examination conducted in 
October 2000 shows that the veteran denied shortness of 
breath at rest, but stated that he got it on taking two 
flights of stairs or walking for 15 minutes.  A pulmonary 
function test was interpreted as showing possible mild 
obstructive disease.  A chest X-ray taken by the VA in 
October 2000 was interpreted as being within normal limits.  

Significantly, however, on further evaluation no objective 
disability was found.  The report of a VA general medical 
examination conducted in January 2001 shows that on 
examination the veteran's chest was clear to auscultation and 
percussion bilaterally without any rales or rhonchi.  There 
was some left anterior chest wall pain with deep palpation, 
specifically in the second to fifth intercostal spaces, but 
no obvious swelling or ecchymosis was noted.  The only 
pertinent diagnosis was chronic costochondritis.  An actual 
respiratory disorder was not diagnosed.  

Significantly, numerous private medical treatment records 
from Sabin A. Tomus, M.D., reflect that the veteran has 
denied having shortness of breath.  This includes records 
dated in October 2000, November 2000, January 2001, April 
2001, October 2001, January 2002, June 2002, August 2002, 
November 2002, and December 2002.

In addition, on respiratory examination by the VA in October 
2001, no respiratory disorder was found.  The examiner noted 
that the veteran complained of shortness of breath on 
exertion, but on physical examination the chest appeared 
symmetrical, and respiratory excursion was symmetrical.  The 
lungs were clear to auscultation and percussion.  A chest X-
ray on the date of the examination was normal.  Pulmonary 
testing also reflected that spirometry was normal.  The 
diagnosis was status post trauma to the chest cavity in 1981 
with essentially normal physical, radiographic and spirometry 
testing to date.  

The United States Court of Appeals for Veterans Claims held 
in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  In the present case, however, the preponderance 
of the competent medical evidence shows that the veteran's 
current complaints have not been accompanied by objective 
findings to support a diagnosis of a disability manifested by 
shortness of breath.  The veteran's own opinion, as expressed 
during his hearing held in February 2007, that he currently 
has a disability manifested by shortness of breath is not 
enough to support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board concludes 
that a disability manifested by shortness of breath was not 
incurred in or aggravated by service.


ORDER

Service connection for a disability manifested by shortness 
of breath is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


